 



Exhibit 10.18

         

FIRST AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT
A. The Change in Control Agreement (the “Agreement”) entered into as of
February 2003 by and among IONA Technologies, Inc., a Delaware corporation, IONA
Technologies PLC, a public limited company organized under the laws of Ireland
and                                         (the “Executive”) is hereby amended,
effective as of the date hereof, as follows:
     1. Section 5 of the Agreement is hereby amended by deleting subsection
(a)(v) thereof in its entirety and substituting the following in lieu thereof:
“(v) The payments set forth in subsections 5(a)(i) — (iii) above (the “Cash
Severance Benefits”) shall be payable in a lump sum payment on the Termination
Date; provided that the payments described in Section 5(a)(iii) hereof shall be
paid on a monthly basis.”
     2. Section 5 of the Agreement is hereby further amended by adding
subsection (e) immediately following subsection (d) thereof:
“e. Notwithstanding any other provision herein to the contrary, to the extent
that any payment to be made pursuant to this Agreement is determined to
constitute “nonqualified deferred compensation” within the meaning of and
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) such payment shall not be made prior to the date that is the
earlier of (i) six months and one day after the Executive’s separation from
service with the Company and all other members of the Group, or (ii) the
Executive’s death. The terms of this subsection (e) shall only apply if the
Executive is a “specified employee” (within the meaning of Section 409A) on the
date of such separation from service, and shall only apply to the extent the
delay of such payment is necessary to prevent such payment from being subject to
interest, penalties and/or additional tax imposed pursuant to Section 409A.”
B. Except as amended herein, the Agreement is hereby confirmed in all other
respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment is entered into this
                     day of                                          ,
                     by the parties hereto.

              IONA TECHNOLOGIES, INC.
a Delaware corporation
 
         
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
            By: IONA Technologies PLC,
an Irish public limited company
 
         
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
       
 
  By:    
 
       
 
      Name:

2